                     IN THE UNITED STATES DISTMCT COURT                                  AU6 26 2019
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division
                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                          RICHMOND. VA

tJNITED STATES OF AMERICA

^                                                                    Criminal No.3:08CR326

JUSTIN EUGENE TAYLOR,

      Petitioner.

                                 MEMORANDUM OPINION


       Justin Eugene Taylor, a federal inmate proceeding with counsel, brings this successive
motion pursuant to 28 U.S.C.§ 2255 to vacate,set aside, or correct his sentence("§ 2255
Motion," EOF No.76). Taylor contends that his firearm conviction and sentence are invalid
xmdAX Johnson V.                135 S. Ct. 2551 (2015). The Government filed a Motion to

Dismiss the § 2255 Motion,contending that the relevant statute oflimitations bars relief. (ECF
No. 81.) The Court subsequently ordered fiarther briefing. In its Supplemental Memorandum,
the Government argues, inter alia,that Taylor's claim lacks merit.^ (ECF No. 89.) Taylor filed
his Reply. (ECF No.92.) As discussed below,the Court finds that Taylor's claim lacks merit
and may be dismissed on that ground.

                                     I. Procedural History


       On February 4,2009, a grand jury charged Taylor with: conspiracy to possess with intent

to distribute and distribute marijuana(Count One); attempted distribution of marijuana(Count

Two); possession ofa firearm in furtherance ofa drug trafficking crime(Count Three); use and

carry of a firearm during and in relation to a drug trafficking crime,to wit, attempting to

distribute marijuana as charged in Count Two(Count Four); conspiracy to interfere with



        ^ In addition to the timeliness arguments made in the Motion to Dismiss,the Government
also argues that Taylor's claim is procedurally defaulted. (Supp'l Mem. 10-13.) The Court need
not address this argument because the Court finds Taylor's claim lacks merit.
commerce by threats and violence("Hobbs Act robbery")(Count Five); one count ofattempting

to aid and abet Hobbs Act robbery(Count Six); and, use and carry of a firearm in furtherance of

a felony crime ofviolence, to wit,"conspiracy to interfere with commerce by armed robbery as

charged in Count Five and Interference with Commerce by Threats and Force as charged in

Count Six," in violation of 18 U.S.C. § 924(c)(Count Seven). (Sec. Super. Indictment 1-4,ECF

No. 17.) On February 13,2009, Taylor pled guilty to Counts Five and Seven ofthe Second

Superseding Indictment. (Plea Agreement^ 1, ECF No. 31.) The Government agreed to dismiss

the other five counts. {Id. 1[ 12.)

        In the Statement ofFacts supporting his guilty plea to Counts Five and Seven, Taylor

agreed that following facts were true:

               Starting before January 1, 2012, and continuing through December 14,
       2003, and thereafter, JUSTIN EUGENE TAYLOR conspired with others to
       distribute and possess with intent to distribute marijuana. In furtherance of this
       conspiracy, JUSTIN EUGENE TAYLOR and others, known and unknown, would
       obtain wholesale quantities of marijuana and distribute the marijuana to
       coconspirators for redistribution. Also, in furtherance ofthis conspiracy, JUSTIN
       EUGENE TAYLOR and others would arrange wholesale marijuana transactions
       and,rather than complete the transaction, would take the money from the customer,
       intentionally fail to distribute the marijuana to the customer, and use the money to
       finance their own drug trafficking business.
               Prior to August 14, 2003, JUSTIN EUGENE TAYLOR met with Martin
       Sylvester and Jonathan Hartzell. During that meeting JUSTIN EUGENE
       TAYLOR discussed his ability to supply Martin Sylvester with marijuana for
       redistribution and exchanged cell phone numbers with Sylvester.
               On August 14,2003,JUSTIN EUGENE TAYLOR arranged to meet Martin
       Sylvester for the purpose of distributing marijuana to Sylvester so that Sylvester
       could redistribute the marijuana to others. Per their arrangements, JUSTIN
       EUGENE TAYLOR met Martin Sylvester and Jonathan Hartzell at the residence
       of a mutual acquaintance. JUSTIN EUGENE TAYLOR was driven in his car to
       the residence by his Coconspirator, who dropped offJUSTIN EUGENE TAYLOR
       without being seen. JUSTIN EUGENE TAYLOR met with Sylvester and Hartzell
       at the residence and then rode in Hartzell's car with Hartzell and Sylvester to the
       area of Hanover Avenue and North Lombardy Street, in the City of Richmond,
       Virginia, in order to obtain marijuana for Sylvester. Upon arriving at that area,
       JUSTIN EUGENE TAYLOR asked Sylvester for the money to pay for the
       marijuana,but Sylvester refused to give the money to JUSTIN EUGENE TAYLOR
        until he saw the marijuana. JUSTIN EUGENE TAYLOR left Hartzeirs vehicle in
        order to obtain the marijuana, however, he was unable to do so.
                JUSTIN EUGENE TAYLOR contacted his Coconspirator and the two of
        them devised a plan to steal the money that Sylvester had to purchase the marijuana.
        Pursuant to that plan, the Coconspirator, who was armed with a 9mm
        semiautomatic pistol, would pose as the drug dealer, meet with Sylvester and
        demand to see the purchase money. Upon Sylvester showing Coconspirator the
        money, the plan was for the Conspirator to take the money by force and flee the
        area with JUSTIN EUGENE TAYLOR, in JUSTIN EUGENE TAYLOR'S car.
        JUSTIN EUGENE TAYLOR did not explicitly plan or agree to kill Martin Scott
        Silvester [sic].
                Pursuant to this plan, the Coconspirator went to the alle5nvay located
        between Hanover and Grove Avenues, and North Lombardy and North Vine
        Streets. JUSTIN EUGENE TAYLOR called Sylvester and told him to meet the
        man in the alleyway to obtain the marijuana. JUSTIN EUGENE TAYLOR then
        went to his car to wait for the Coconspirator.
               The Coconspirator met Sylvester in the alleyway, displayed the 9mm
        semiautomatic pistol and demanded Sylvester's marijuana purchase money. Martin
        Sylvester resisted, the pistol discharged and Martin Sylvester was fatally shot.
        Martin Sylvester died the next day from a gunshot wound.
               The Coconspirator fled to JUSTIN EUGENE TAYLOR'S care and the
        Conspirator and JUSTIN EUGENE TAYLOR fled the area.

(Statement of Facts        1-7(paragraph numbers omitted).)^

       On May 24,2009,the Court entered judgment against Taylor and sentenced him to 240

months ofimprisonment on Count Five,and 120 months ofimprisonment on Count Seven,to

run consecutively. (J. 3,ECF No.44(as paginated by CM/ECF).)

       By Memorandum Opinion and Order entered on July 7,2015,the Court denied on the

merits Taylor's first § 2255 motion. (ECF Nos.69,70.) On June 24,2016,the Fourth Circuit

granted Taylor permission to file a successive § 2255 motion based on Johnson v. United States,

135 S. Ct. 2551 (2015). (ECF No. 74.) On June 27,2016, Taylor filed the instant § 2255

Motion. (ECF No. 76.)



       ^ It appears that the Government may have spelled the victim's name wrong in the
Statement of Facts as the Superseding Indictment spells the victim's name "Silvester" rather than
"Sylvester." The Court spells the victim's name as the Government spells it in each document
quoted here.
                               n. Johnson v. United States

        In Johnson v. United States, the Supreme Court described the impact ofthe Armed

 Career Criminal Act"(ACCA")on federal gun laws and noted that:

              Federal law forbids certain people—such as convicted felons, persons
        committed to mental institutions, and drug users—^to ship, possess, and receive
        firearms. § 922(g). In general, the law punishes violation[s] of this ban by up to
        10 years'imprisonment. § 924(a)(2). Butifthe violator has three or more earlier
        convictions for a "serious drug offense" or a 'Sdolent felony," the [ACCA]
        increases his prison term to a minimum of 15 years and a maYimnm of life.
        § 924(e)(1).

 135 S. Ct. 2551,2555(2015)(citations omitted).

        The ACCA defines a violent felony as: "any crime punishable by imprisonment for a
term exceeding one year" and "(i) has as an element the use, attempted use, or threatened use of
physical force against the person ofanother; or (ii) is burglary, arson, or extortion, involves use
ofexplosives, or otherwise involves conduct thatpresents a seriouspotential risk ofphysical
injury to another." 18 U.S.C. § 924(e)(2)(B)(emphasis added). "The closing words ofthis
definition, italicized above, have come to be known as the Act's residual clause." Johnson, 135
S. Ct. at 2556. In Johnson,the Supreme Court held that the residual clause ofthe ACCA is

unconstitutionally vague because the clause encompassed "conduct that presents a serious
potential risk ofphysical injury to another," which defied clear definition. Id. at 2557-58

(citation omitted). Subsequently,in Welch v. United States, the Supreme Court held that
'Johnson announced a substantive rule [oflaw]that has retroactive effect in cases on collateral

review." 136 S. Ct. 1257,1268(2016).

                                          III. Analysis

       Taylor asserts that the substantive rule announced in Johnson affords him relief.

However,Taylor's claim lacks merit. See United States v. Nahodil, 36 F.3d 323,326(3d Cir.
 1994)(noting that a district court may summarily dismiss a § 2255 motion where "files, and

records'show conclusively that the movant is not entitled to relief"(quoting United States v.

Day,969 F.2d 39,41-42(3d Cir. 1992))). Taylor pled guilty to conspiracy to commit Hobbs

Act robbery and using and carrying a firearm in furtherance ofa felony crime ofviolence,to wit,

"conspiracy to interfere with commerce by armed robbery as charged in Count Five and

attempting to aid and abet Interference with Commerce by Threats and Force as charged in

Count Six." (Sec. Super. Indictment 3—4.)^ Taylor contends that, after Johnson,the offenses of

attempting to aid and abet Hobbs Act robbery and conspiracy to commit Hobbs Act robbery can
no longer qualify as a crime of violence under 18 U.S.C.§ 924(c)(3), and thus the Court must

vacate his conviction for Count Seven.'^ Taylor is incorrect.

          At the time of Taylor's conviction, the United States could demonstrate that an

underlying offense constituted a crime ofviolence ifit established that the offense was a felony
and satisfied one oftwo requirements. Namely,the statute defines a crime of violence as any
felony:

       (A) [that] has as an element the use, attempted use, or threatened use of physical force
           against the person or property ofanother [(the "Force Clause")], or
       (B) that by its nature,involves a substantial risk that physical force against the person or
           property ofanother may be used in the course ofcommitting the offense [(the
              "Residual Clause")].

Id. § 924(c)(3). The Supreme Court recently invalidated the Residual Clause. United States v.


       ^ Both Counts Five and Six arose from the robbery and killing ofMartin Silvester on
August 14,2002. (Sec. Superseding Ind. 3-4.)

       ^ Title 18 U.S.C. section 924(c)(1)(A)provides for consecutive periods ofimprisonment
when a defendant uses or carries a firearm in furtherance of a crime of violence. The baseline
additional period ofimprisonment is five years. 18 U.S.C. § 924(c)(l)(A)(i). Ifthe defendant
brandishes the firearm,the additional period ofimprisonment increases to at least seven years.
Id. § 924(c)(l)(A)(ii). And,ifthe defendant discharges the firearm,the additional period of
imprisonment increases to at least ten years. Id. § 924(c)(l)(A)(iii).
Dav/j, 139 S. Ct. 2319,2336(2019)(holding that"§ 924(c)(3)(B)is unconstitutionally vague").

Despite the invalidity ofthe Residual Clause, attempting to aid and abet Hobbs Act robbery

qualifies as a crime of violence under the Force Clause.

        Here, Taylor's § 924(c)conviction was predicated on two counts: conspiracy to commit

Hobbs Act robbery as charged in Count Five and attempting to aid and abet Hobbs Act robbery

as charged in Count Six. (Indictment 4.) The Hobbs Act makes it a crime to obstruct, delay, or

affect commerce"by robbery" or to "attempt[]or conspire[]to do so" or to "commit[]or

threaten[]physical violence to any person or property in furtherance ofa plan or purpose to do
anything in violation ofthis section     "18 U.S.C. § 1951(a). "Robbery" under the Hobbs Act

is defined as **the unlawful taking or obtaining ofpersonal property" from a person "by means of
actual or threatened force, or violence, or fear ofinjury,immediate or future."Id. § 1951(b)(1).

       Hobbs Act robbery remains a qualifying crime of violence under the Force Clause.

United States v. Mathis, — F.3d —,Nos. 16-4633,16-4635,16-4637,16-4641,16-4837,16-

4838,2019 WL 3437626,at *16(4th Cir. July 31,2019)(citations omitted)(holding that"Hobbs

Act robbery constitutes a crime of violence under the force clause of Section 924(c)"). Although

the Fourth Circuit has invalidated any reliance on conspiracy to commit Hobbs Act robbery as a

predicate crime of violence for § 924(c), United States v. Simms,914 F.3d 229(4th Cir. 2019),

attempting to aid and abet Hobbs Act robbery constitutes a valid crime of violence under the

Force Clause because it invariably requires the actual, attempted, or threatened use of physical

force. United States v. St. Hubert,909 F.3d 335, 351 (11th Cir. 2018), cert, denied, 139 S. Ct.

1394(2019)("attempted Hobbs Act robbery qualifies as a crime of violence under

§ 924(c)(3)(A)'s use-of-force clause because that clause expressly includes 'attempted use' of

force");see Mathis,2019 WL 3437626,at *16;see also In re Colon,826 F.3d 1301,1305(11th
Cir. 2016)(because aiding and abetting presents an alternative charge that permits one to be

found guilty as a principal,"conviction for aiding and abetting a Hobbs Act robbery qualifies as

a 'crime ofviolence' under the § 924(c)(3)(A) use-of-force clause"). And because the

substantive offense of Hobbs Act robbery "has as an element the use, attempted use, or

threatened use ofphysical force against the person or property of another," then an aider and

abettor ofa Hobbs Act robbery necessarily commits a crime that "has as an element the use,

attempted use, or threatened use ofphysical force against the person or property ofanother."

Accordingly, Taylor's conviction for attempted aiding and abetting a Hobbs Act robbery

qualifies as a"crime of violence" under the § 924(c)(3)(A) Force Clause, without regard to the

§ 924(c)(3)(B) Residual Clause.

       Thus, Taylor's conviction remains valid after Jo/znjon and its progeny because it was

predicated on attempting to aid and abet Hobbs Act robbery charged in Count Six. See United

States V. Doyle,No.2:18crl77,2019 WL 3225705, at *3^(E.D. Va. July 17,2019)(finding

§ 924(c)conviction valid when based on both conspiracy to commit Hobbs Act robbery and

Hobbs Act robbery); cf. United States v. Hare,820 F.3d 93,105-06(4th Cir. 2016)(explaining

that "the court need not reach the merits ofthis argument...[because]" a § 924(c)conviction

predicated on both conspiracy to commit Hobbs Act robbery and in furtherance ofa drug

trafficking crime is not affected by Johnson). Accordingly, Taylor's claim pursuant to Johnson

lacks merit and will be DISMISSED.

                                        TTT. Concliisinn


       The § 2255 Motion(ECF No. 76)will be DENIED. The Government's Motion to

Dismiss(ECF No. 81)will be DENIED as MOOT. Taylor's claim and the action will be

DISMISSED.
        An appeal may not be taken from the final order in a § 2255 proceeding unless ajudge

issues a certificate of appealability("COA"). 28 U.S.C. § 2253(c)(1)(B). A CCA will not issue

unless a prisoner makes"a substantial showing ofthe denial ofa constitutional right." 28 U.S.C.

§ 2253(c)(2). This requirement is satisfied only when "reasonable jurists could debate whether

(or,for that matter, agree that)the petition should have been resolved in a different manner or

that the issues presented were 'adequate to deserve encouragement to proceed further.'" Slack v.

McDaniel,529 U.S. 473,484(2000)(quoting Barefoot v. Estelle, 463 U.S. 880,893 & n.4

(1983)). Taylor has not satisfied this standard. Accordingly, a COA will be DENIED.

        An appropriate Order will accompany this Memorandum Opinion.



                                                            M. Hanns
                                                                    Stales District Judge
                                                            United Stales'District
Date:
Richmond^ Virginia
